Title: To Benjamin Franklin from William Strahan, 23 January 1777
From: Strahan, William
To: Franklin, Benjamin


Dear Sir
London January 23. 1777.
I take the Opportunity of our worthy Friend Mr. Strange just to ask you how you do, and to acquaint you that all my Family are in perfect Health, and remember you with great Esteem and Affection, particularly your Wife, who expects, as you are now so near, that you will soon pay her a Visit. Sir John Pringle I see often. He is quite well (want of Sleep only excepted, which is a pretty constant Complaint with him) and is as sincerely attached to you as ever.
This is a Letter of Friendship, not of Politicks, therefore I shall not say a Word on the Subject; but only to express my Wish and Hope that Peace, Unity and Happiness may be quickly restored. I have not heard a Word of or from Mr. W. Hall for almost two Years. I want sadly to know how his Mother and all the Family are in these turbulent Times; but I know not how to learn, unless you can assist me.
I hear that you saw my Colleague Mr. Ch. Fox frequently. You would find one of the cleverest Fellows of his Years you ever knew in your Life. I am, with a lively Remembrance of our old Friendship, Dear Sir Your affectionate humble Servant
Will: Strahan
 
Addressed: Dr. Franklin / at / Paris / By Favour of / Mr. Strange
Notation: W. Strahan
